—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Ruchelsman, J.), rendered on July 15, 1998, convicting him of robbery in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s claims of error with respect to instances of alleged prosecutorial misconduct during the People’s summation are unpreserved for appellate review as the defendant failed to object thereto (see, CPL 470.05 [2]; People v Nuccie, 57 NY2d 818; People v Oreckinto, 253 AD2d 896; People v Vincent, 250 AD2d 787).
In any event, the comments of which the defendant complains were either properly responsive to arguments made by defense counsel in his summation or fair comment on the evidence adduced at trial (see, People v Galloway, 54 NY2d 396; People v Thomas, 51 NY2d 466; People v Scotti, 220 AD2d 543; People v Russo, 201 AD2d 512). Ritter, J. P., Goldstein, Florio and Townes, JJ., concur.